Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on December 30, 2020. Claims 1-21 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 12/30/2020 the 112 rejections made against the claims in the office action of 10/2/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation “the at least one of the stimulation electrodes” it is unclear which stimulation electrode applicant is referring to since claim 1 from which claim 5 depends recites “at least two stimulation electrodes”, clarification is required.  Claim 21 recites “a central control input…configured for short-circuiting all of the stimulation electrodes with the counter electrode” and a “watch dog arranged for short-circuiting all of the stimulation with the counter electrode at once via the central control input independently of the at least one control processor” it is unclear what structural arrangement applicant is attempting to claim since the central control input and watch dog circuit are recited as separate elements, however the disclosure implies that the watchdog forms part of the central control input since it is recited that the second input of each logic gates are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-11,13-16 and 18-20  is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0114405 to Palmer et al. (Palmer) (previously cited) in view of US 2007/0255164 to Viertio-Oja et al. (Oja).  
In reference to at least claim 1
Palmer teaches methods and system for removing accumulated charge from one or more electrodes which discloses a neurostimulation device (e.g. implantable stimulator 100), capable of performing brain stimulation and/or spinal cord stimulation by delivering at least DC stimulation pulses (e.g. spinal stimulation or other types including brain stimulator, Figs. 3A/B, para. [0038]-[0040]), comprising: at least an electrode arrangement for delivering the at least DC electrical stimulation pulses to the brain or the spinal cord of a patient (e.g. array of electrodes 102, any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]), wherein the electrode arrangement comprises at least three electrodes on an electrode pad (e.g. paddle lead arrangement, para. [0038]), at least two of the electrodes being a stimulation electrode and at least one of the electrodes being a counter electrode (e.g. array of electrodes 102), at least a signal generation circuit connected to the electrode arrangement, wherein the signal generation circuit is configured for generating and delivering the at 
Oja teaches an electrode configuration for central nervous system monitoring which discloses an electrode pad that provide multiple electrodes (e.g. electrode array 10, Fig. 8) in which a ground electrode (e.g. 5, Fig. 8) is positioned between two other electrodes used for stimulation/monitoring (e.g. para. [0034], [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Palmer with the teachings of Oja to include a ground electrode connected to the ground the positioned between the at least two stimulation electrodes in order to yield the predictable result of an alternative arrangement for the ground electrode that provides a single all in one apparatus that provides the appropriate spacing between the electrodes and the ground electrode. 
In reference to at least claim 2
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the electrode arrangement comprises at least one stimulation electrode (e.g. array of electrodes 102) and counter electrode (e.g. reference electrode, para. [0043], [0052], [0059], [0061]) but does not explicitly teach a plurality of counter electrodes. It would have been obvious to one having 
In reference to at least claim 4
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the charge balancing circuit or a protection circuit controlling the charge balancing circuit has a central control input which is configured for short-circuiting all of the stimulation electrodes with the counter electrode (e.g. circuit for shorting the at least two stimulation electrode with a ground or reference electrode, Fig. 8, para. [0061]-[0064]).
In reference to at least claim 5
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the charge balancing circuit comprises Single-Pole Single-Throw (SPST) switches for short circuiting the at least one of the stimulation electrodes with the counter electrode (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode includes a single-pole throw switch, Fig. 8, para. [0061]-[0064]), wherein the at least one stimulation electrode is directly shortable with the counter electrode using a single SPST switch of the SPST switches (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode, Fig. 8, para. [0061]-[0064]).
In reference to at least claim 6
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the signal generation circuit is configured for delivering bipolar stimulation pulses to at least one of the stimulation electrodes (e.g. any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]). 
In reference to at least claim 7
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the control processor is configured for delivering a 
In reference to at least claim 8
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the device is configured for delivering preventive stimulation pulses at preset algorithms or at fixed time intervals to the at least two stimulation electrode (e.g. any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]).
In reference to at least claim 9
Palmer modified by Oja teaches a device according to claim 1. Palmer further discloses wherein the device comprises a user input element, wherein the device is configured for delivering preset stimulation pulses to the at least two stimulation electrode upon activation of the user input element by a user (e.g. external device 101 which may include a programming device to transmit control data, stimulation parameters, power signals and/or other signals to the stimulator, para. [0029]). 
In reference to at least claims 10 and 15
Palmer teaches methods and system for removing accumulated charge from one or more electrodes which discloses a method for brain neurostimulation and/or spinal cord neurostimulation (e.g. spinal stimulation or other types including brain stimulator, Figs. 3A/B, para. [0038]-[0040]) comprising: delivering from a signal generation circuit at least DC electrical pulses via at least two stimulation electrodes to the brain or the spinal cord of a patient (e.g. array of electrodes 102, any characteristic of stimulation pulse may be delivered including 
Oja teaches an electrode configuration for central nervous system monitoring which discloses an electrode pad that provide multiple electrodes (e.g. electrode array 10, Fig. 8) in which a ground electrode (e.g. 5, Fig. 8) is positioned between two other electrodes used for stimulation/monitoring (e.g. para. [0034], [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/computer program of Palmer with the teachings of Oja to include a ground electrode connected to the ground the positioned between the at least two stimulation electrodes in order to yield the predictable result of an alternative arrangement for the ground electrode that provides a single all in one apparatus that provides the appropriate spacing between the electrodes and the ground electrode. 
In reference to at least claims 11 and 16
Palmer modified by Oja teaches a device according to claims 10 and 15. Palmer further discloses wherein the short circuiting of the at least one of the stimulation electrodes with the counter electrode is enabled under least one of the following conditions: enable short circuiting only if the current that flows through the stimulation electrode is below a certain threshold, enable short circuiting only if the voltage between the stimulation electrode and the counter electrode is above a certain threshold, enable short circuiting if one or more time 
In reference to at least claims 13 and 18
Palmer modified by Oja teaches a device according to claims 10 and 15. Palmer further discloses wherein preventive stimulation pulses are delivered at preset algorithms or at fixed time intervals to the at least one of stimulation electrode (e.g. any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]).
In reference to at least claims 14 and 19
Palmer modified by Oja teaches a device according to claims 10 and 15. Palmer further discloses activating by a user delivery of preset stimulation pulses to the at least one of stimulation electrode (e.g. external device 101 which may include a programming device to transmit control data, stimulation parameters, power signals and/or other signals to the stimulator, para. [0029]).
In reference to at least claim 20
Palmer modified by Oja teaches a device according to claims 10 and 15. Palmer further discloses wherein the short circuiting is potential free (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode, Fig. 8, para. [0043], [0059], [0061]-[0064]).

Claims 3,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0114405 to Palmer et al. (Palmer) US 2007/0255164 to Viertio-Oja et al. (Oja) as applied to claims 1,10 and 15 further in view of US 2002/0013612 to Whitehurst (Whitehurst) (previously cited).
In reference to at least claims 3,12 and 17
Palmer modified by Oja teaches a device and method according to claims 1,10 and 15 but does not explicitly teach sensors for detecting neurosignals and/or brain activities, wherein the device is configured for detecting neurosignals and/or brain activities via the sensors, for processing the detected signals and for event driven delivery of stimulation pulses to at least one of the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot because the rejections have been updated to include additional reference in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding applicant’s arguments that Palmer does not teach delivering at least DC current and a counter electrode, the examiner respectfully disagrees. Palmer discloses at least an electrode arrangement for delivering the at least DC electrical stimulation pulses to the brain or the spinal cord of a patient (e.g. array of electrodes 102, any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]). Palmer discloses that any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. (e.g. para. [0041]). Further, Applicant discloses within the specification that the counter electrode may include a common ground electrode (e.g. abstract, pg. 2, ll. 4-14, pg. 12, ll. 6-16). Palmer discloses the electrode arrangement comprises at least three electrodes on an electrode pad (e.g. paddle lead 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792